


110 HR 2002 IH: Individual Social Security Investment Program Act of

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2002
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act and the
		  Internal Revenue Code of 1986 to provide for enhanced retirement security in
		  the form of an Individual Social Security Investment Program.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Individual Social Security Investment Program Act of
			 2007.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Establishment of Individual Social Security Investment
				Program.
						Part A—Insurance Benefits
						Part B—Individual Social Security Investment Program
						Sec. 251. Definitions.
						Sec. 252. Individual investment of social security
				  contributions; part B totalization accounts.
						Sec. 253. Tier I Investment Fund.
						Sec. 254. Tier II Investment Fund.
						Sec. 255. Tier III investment accounts.
						Sec. 256. Retirement distributions.
						Sec. 257. Recognition bonds.
						Sec. 258. Supplemental minimum benefit payments.
						Sec. 259. Election for participation.
						Sec. 260. Early distribution and termination of participation
				  in program.
						Sec. 261. Individual Investment Board.
						Sec. 262. Executive Director of the Individual Investment
				  Board.
					Sec. 3. Tax treatment of Individual Social Security Investment
				Program.
					Sec. 4. CPI-indexed benefits for Part
				A beneficiaries other than disability
				beneficiaries.
					Sec. 5. Maintenance of adequate balances in the Social Security
				Trust Funds.
				
			2.Establishment of
			 Individual Social Security Investment Program
			(a)In
			 generalTitle II of the Social Security Act is amended—
				(1)by inserting
			 before section 201 the following:
					
						AInsurance
				benefits
						;
				and
				(2)by adding at the
			 end the following new part:
					
						BIndividual Social
				Security Investment Program
							251.DefinitionsFor purposes of this part—
								(1)ParticipantThe
				term participant means—
									(A)any individual who
				is born on or after January 1, 1986, and—
										(i)receives wages in
				any calendar year after December 31, 2007, on which there is imposed a tax
				under section 3101(a) of the Internal Revenue Code of 1986, or
										(ii)derives
				self-employment income for a taxable year beginning after December 31, 2007, on
				which there is imposed a tax under section 1401(a) of the Internal Revenue Code
				of 1986, and
										(B)any individual who
				is born on or after January 1, 1953, and before January 1, 1986, and who,
				pursuant to an election filed in accordance with section 259, is treated under
				such section as a participant under this part.
									(2)BoardThe
				term Board means the Individual Investment Board established under
				section 261.
								(3)Executive
				DirectorThe term Executive Director means the
				Executive Director appointed under section 262.
								(4)Part B
				totalization accountThe term part B totalization
				account means an account established for a participant under section
				252(d).
								(5)Tier I Investment
				FundThe term Tier I Investment Fund means the trust
				fund created under section 253.
								(6)Tier II
				Investment FundThe term Tier II Investment Fund
				means the trust fund created under section 254.
								(7)Tier III
				investment accountThe term Tier III investment
				account means a trust established pursuant to section 255.
								252.Individual
				investment of social security contributions; part B totalization
				accounts
								(a)Payments into
				Tier I Investment Fund
									(1)In
				generalDuring each calendar year, the Secretary of the Treasury
				shall deposit into the Tier I Investment Fund (established under section 253),
				from amounts held in the Federal Old-Age and Survivors Insurance Trust Fund, a
				total amount equal, in the aggregate, to 100 percent of the redirected social
				security contribution for such calendar year of each individual who is a
				participant for such calendar year.
									(2)Redirected social
				security contributionsFor purposes of paragraph (1) the term
				redirected social security contributions of a participant for a
				calendar year means the product derived by multiplying—
										(A)the sum of the
				total wages paid to, and self-employment income derived by, the participant
				during such calendar year (taking into account limits imposed by the
				contribution and benefit base under section 230), by
										(B)6.2
				percent.
										(3)Transfers based
				on estimatesThe amounts deposited pursuant to paragraph (1)
				shall be transferred in at least monthly payments from the Federal Old-Age and
				Survivors Insurance Trust Fund to the Tier I Investment Fund, such amounts to
				be determined on the basis of estimates, by the Commissioner of Social Security
				and certified to the Secretary of the Treasury under part A, of the wages paid
				to, and self-employment income derived by, participants, and proper adjustments
				shall be made in amounts subsequently transferred to the extent prior estimates
				were in excess of or were less than actual amounts.
									(4)Separate
				accounting and crediting
										(A)In
				generalSubject to this paragraph, the Board shall provide, after
				the close of each calendar year, for prompt accounting of the amounts deposited
				in the Tier I Investment Fund with respect to each participant during such
				calendar year to such individual’s part B totalization account (established
				under subsection (d)), together with properly allocated increases and decreases
				in such amounts reflecting the net returns from investment of the balance of
				the Fund during such year under section 253. For purposes of determining such
				increases and decreases in such amounts for each calendar year, the amounts
				deposited into the Fund in connection with any participant during such calendar
				year shall be deemed to have been deposited on June 30 of such year.
										(B)CreditingUnder
				such accounting, amounts deposited into the Fund during each calendar year with
				respect to the redirected social security taxes of each participant (including
				net returns and losses from the investment Fund attributed to such amounts
				under this paragraph) shall be credited to such participant’s part B
				totalization account not later than the end of the succeeding calendar
				year.
										(5)Treatment of
				married individuals
										(A)In
				generalIf, as of the end of a calendar year in which the amounts
				to be credited were deposited into the Fund, the participant is married and his
				or her spouse is a participant—
											(i)the amounts
				credited to the part B totalization account of the participant shall be limited
				to 50 percent of the amount of the redirected social security contributions of
				the participant for such year, and
											(ii)the part B
				totalization account of such spouse shall be credited with 50 percent of the
				amount of such redirected social security contributions.
											(B)Reporting
				requirementsThe Board may prescribe such reporting requirements
				applicable to participants regarding marital status as the Board considers
				necessary to carry out the provisions of subparagraph (A).
										(b)Transfers into
				Tier II Investment Fund
									(1)In
				generalUpon the crediting to a participant’s part B totalization
				account of any amount held in the Tier I Investment Fund for any calendar year,
				the Board shall (except as provided in section 260(a)(2)) transfer the amount
				so credited to such account from the Tier I Investment Fund into the Tier II
				Investment Fund (established under section 254).
									(2)Separate
				accounting and creditingSubject to this paragraph, the Board
				shall provide for ongoing separate accounting in the participant’s part B
				totalization account of the amounts deposited in the Tier II Investment Fund
				with respect to such participant during each calendar year, together with any
				increases or decreases therein for such year so as to reflect the net returns
				and losses from investment thereof under section 254 while held in the Tier II
				Investment Fund during such year.
									(c)Deposits to Tier
				III investment accounts
									(1)In
				generalIn any case in which, as of the end of any calendar year,
				the total balance in the Tier II Investment Fund credited to the participant’s
				part B totalization account exceeds for the first time the minimum deposit
				balance, the Board shall, by regulation, provide for an opportunity for the
				participant to make, at any time thereafter, the participant’s first election
				of a Tier III investment account for investment of an amount credited to the
				participant’s part B totalization account. Such election may be in lieu of or
				in addition to investment in any option available with respect to the Tier II
				Investment Fund.
									(2)Minimum deposit
				balance
										(A)In
				generalSubject to subparagraph (B), the term ‘minimum deposit
				balance' means an amount equal to $10,000.
										(B)AdjustmentsThe
				Board shall adjust annually (effective for years after December 2008) the
				dollar amount set forth in subparagraph (A) under procedures providing for
				adjustments in the same manner and to the same extent as adjustments are
				provided for under the procedures used to adjust benefit amounts under section
				215(i)(2)(A), except that any amount so adjusted that is not a multiple of
				$1.00 shall be rounded to the nearest multiple of $1.00.
										(3)Subsequent
				investmentAt any time after a participant’s first election of a
				Tier III investment account pursuant to paragraph (1), the participant may
				invest any portion of the balance credited to the participant’s part B
				totalization account in a Tier III investment account, the Tier II Investment
				Fund, or any combination thereof, as elected by the participant from time to
				time in accordance with regulations of the Board under this part.
									(d)Accounting for
				total invested amounts by means of part B totalization accounts
									(1)Establishment of
				accountsAs soon as
				practicable after the later of January 1, 2008, or the date on which an
				individual becomes a participant under this part, the Executive Director shall
				establish and maintain a part B totalization account for the participant. Such
				account shall be the means by which amounts held in the Tier I Investment Fund,
				the Tier II Investment Fund, and any Tier III investment account of such
				participant are credited to such participant under this part, under procedures
				which shall be established by the Board by regulation. The part B totalization
				account of a participant shall be identified to such participant by means of
				the participant’s social security account number.
									(2)Account
				balanceThe balance in a
				participant’s part B totalization account at any time is the sum of—
										(A)any balance in the
				Tier I Investment Fund credited to such participant’s part B totalization
				account prior to transfer to the Tier II Investment Fund under section
				252(b)(1); plus
										(B)the excess
				of—
											(i)all deposits in the Tier II Investment Fund
				credited to such participant’s part B totalization account under subsection (a)
				(including the proceeds of any sale by such participant, as provided in section
				257(e), of any recognition bond issued in the name of the participant under
				section 257(b)), subject to such increases and reductions as may result from
				allocations made to and reductions made in the account pursuant to paragraph
				(3)(A) with respect to amounts in the Tier II Investment Fund; over
											(ii)amounts credited to such participant’s part
				B totalization account under subsection (a) paid out of the Tier II Investment
				Fund under this part; plus
											(C)the excess
				of—
											(i)the deposits to any Tier III investment
				account of such participant, subject to such increases and reductions as may
				result from allocations made to and reductions made in the Tier III investment
				account pursuant to paragraph (3)(B); over
											(ii)amounts paid out of such participant’s Tier
				III investment account under this part.
											(3)Allocation of
				earnings and lossesPursuant
				to regulations which shall be prescribed by the Board, the Executive Director
				shall allocate to the part B totalization account of each participant—
										(A)the net earnings
				and net losses from each investment of sums in the Tier II Investment Fund
				which are attributable to sums credited to such participant’s part B
				totalization account, and reductions equal to an appropriate share of the
				administrative expenses of the Tier II Investment Fund, as determined by the
				Executive Director; and
										(B)the net earnings and net losses from each
				investment of sums in any Tier III investment account of such participant, and
				reductions equal to the administrative expenses in connection with the Tier III
				investment account.
										(e)Treatment of
				transfersTransfers from the
				Federal Old-Age and Survivors Insurance Trust Fund to the Tier I Investment
				Fund and transfers among the Tier I Investment Fund, Tier II Investment Fund,
				and Tier III investment accounts under this part shall not be included in the
				totals of the budget of the United States Government as submitted by the
				President or of the congressional budget and shall be exempt from any general
				budget limitation imposed by statute on budget outlays of the United States
				Government.
								253.Tier I
				Investment Fund
								(a)Establishment of
				Tier I Investment FundThere is established in the Treasury of
				the United States a trust fund to be known as the Tier I Investment
				Fund. The Board shall serve as trustees of such Fund. The Fund consists
				of all amounts derived from payments into the Fund under section 252(a) and
				remaining after investment of such amounts under subsection (b) of this
				section, including additional amounts derived as income from such investments.
				The amounts held in the Fund are appropriated and shall remain available
				without fiscal year limitation—
									(1)to be held for
				investment on behalf of participants under subsection (b),
									(2)to pay the
				administrative expenses related to the Fund and to investment under subsection
				(b),
									(3)to make transfers
				to the Tier II Investment Fund under section 252(b) or to Tier III investment
				accounts under section 252(c),
									(4)to make payments
				under section 260(a)(2), and
									(5)to make lump sum
				distributions under subsections (d) and (e).
									(b)Investment of
				Fund balanceFor purposes of
				investment of the Tier I Investment Fund, the Board shall contract with
				appropriate professional asset managers selected for investment of amounts held
				in the Fund, so as to provide for investment of the balance of the Fund, in a
				manner providing broad diversification in accordance with regulations of the
				Board, in certificates of deposit or other instruments or obligations selected
				by such asset managers, which return the amount invested and pay interest, at a
				specified rate or rates, on that amount during a specified period of
				time.
								(c)Treatment of
				amounts held in Tier I Investment Fund
									(1)In
				generalSubject to this part—
										(A)until amounts
				deposited into the Tier I Investment Fund during any calendar year are credited
				to part B totalization accounts, such amounts shall be treated as the
				unallocated property of all participants with respect to whom amounts were
				deposited in the Fund during such year, jointly held in trust for such
				participants in the Fund, and
										(B)amounts deposited
				into the Fund which are credited to a participant’s part B totalization account
				shall be treated as property of such participant, held in trust for such
				participant in the Fund.
										(2)Limitations on
				use of funds
										(A)In
				generalSums in the Tier I Investment Fund credited to a
				participant’s part B totalization account may not be used for, or diverted to,
				purposes other than for the exclusive benefit of the participant or the
				participant’s beneficiaries under this part.
										(B)Assignments and
				alienationSums in the Fund may not be assigned or alienated and
				are not subject to execution, levy, attachment, garnishment, or other legal
				process.
										(d)Retirement
				distributionAs soon as practicable after the commencement of the
				distribution under section 256 of assets credited to a participant’s part B
				totalization account, the amount of any assets in the Tier I Investment Fund
				credited to such account shall be distributed to such participant in a lump
				sum, under rules established by the Board.
								(e)Lump sum payment
				to estate upon death of participantUpon the death of a
				participant, the amount of any assets in the Tier I Investment Fund credited to
				such participant’s part B totalization account shall be transferred in a lump
				sum, under rules established by the Board—
									(1)in any case in which one or more
				beneficiaries have been designated in advance, in accordance with regulations
				which shall be prescribed by the Board, to such beneficiaries in accordance
				with such designation as provided in such regulations, and
									(2)in the case of any
				amount not distributed as described in paragraph (1), to such participant’s
				estate.
									254.Tier II
				Investment Fund
								(a)Establishment of
				Tier II Investment FundThere is established in the Treasury of
				the United States a trust fund to be known as the Tier II Investment
				Fund. The Board shall serve as trustees of such Fund. The Fund consists
				of all amounts derived from payments into the Fund under section 252(b)(1) and
				remaining after investment of such amounts under subsection (b) of this
				section, including additional amounts derived as income from such investments.
				The amounts held in the Fund are appropriated and shall remain available
				without fiscal year limitation—
									(1)to be held for
				investment under subsection (b),
									(2)to pay the
				administrative expenses related to the Fund and to investment under subsection
				(b),
									(3)to make transfers
				to Tier III investment accounts under section 252(c)(1),
									(4)to make retirement
				distributions in accordance with section 256, and
									(5)to make lump sum
				distributions under section 256 and subsection (e) of this section.
									(b)Investment in
				equities and fixed income instruments in management
				accounts
									(1)In
				generalFor purposes of investment of the Tier II Investment
				Fund, the Board shall divide the Fund into multiple management accounts. Such
				accounts shall consist of the 60/40 management account and 2 or more additional
				management accounts providing for investment in each account in a combination
				of equities and fixed income instruments in accordance with prescribed
				percentages, as provided in paragraph (2). The Board shall contract with
				appropriate investment managers selected for investment of amounts held in each
				management account.
									(2)Rules relating
				to management accounts
										(A)In
				generalThe investment manager selected for investment of amounts
				held in each management account referred to in paragraph (1) shall invest such
				amounts under regulations which shall be prescribed by the Board so as to
				ensure, to the maximum extent practicable, that, of the total balance in the
				Fund credited to such account and available for investment (after allowing for
				administrative expenses)—
											(i)the prescribed
				equities percentage is invested in equities in accordance with paragraph (4),
				and
											(ii)the prescribed
				fixed income instrument percentage is invested in fixed income instruments in
				accordance with paragraph (5).
											(B)Prescribed
				percentagesFor purposes of subparagraph (A)—
											(i)The 60/40
				management accountIn the case of the 60/40 management
				account—
												(I)the prescribed
				equities percentage is 60 percent, and
												(II)the prescribed
				fixed income instrument percentage is 40 percent.
												(ii)Other
				management accountsIn the case of any other management
				account—
												(I)the prescribed
				equities percentage is a prescribed percentage not in excess of 80 percent,
				and
												(II)the prescribed
				fixed income instrument percentage is the remaining percentage of the amount
				invested in the management account.
												(3)Election of
				management accounts
										(A)Default
				management accountExcept as provided in an election in effect
				under subparagraph (B), amounts held in the Tier II Investment Fund shall be
				credited to the 60/40 management account.
										(B)Election of
				transfers between management accountsPursuant to the written
				election, filed in accordance with regulations of the Board and received by the
				Secretary of the Treasury during an applicable election month by a participant
				who has an amount credited to such participant’s part B totalization account
				invested in any of the management accounts in the Tier II Investment Fund, the
				Secretary of the Treasury shall transfer such amount from such account to any
				of the other management accounts in the Tier II Investment Fund (whichever is
				designated in such election).
										(C)Applicable
				election monthFor purposes of subparagraph (B), the term
				applicable election month, in connection with a participant,
				means—
											(i)the calendar month
				in which occurs the anniversary of such participant’s birth, and
											(ii)the 6th calendar
				month following such month.
											(4)Investment in
				equitiesIn accordance with regulations which shall be prescribed
				by the Board, the Board shall establish standards which must be met by equities
				selected for investment of amounts in any management account in the Tier II
				Investment Fund pursuant to paragraph (2)(A)(i). In conformity with such
				standards, the Board shall select, for purposes of such investment, indices
				which are comprised of equities the aggregate market value of which is, in each
				case, a reasonably broad representation of companies whose shares are traded on
				the equity markets. Amounts invested in equities by each investment manager
				shall be held in a portfolio designed to replicate the performance of one or
				more of such indices.
									(5)Investment in
				fixed income instrumentsIn accordance with regulations which
				shall be prescribed by the Board, the Board shall establish standards which
				must be met by fixed income instruments selected for investment of amounts in
				any management account in the Tier II Investment Fund pursuant to paragraph
				(2)(A)(ii). Such standards shall take into account the competing considerations
				of risk and return. Amounts invested in fixed income instruments by each
				investment manager shall be held in a portfolio which shall consist of a
				diverse range of fixed income instruments, taking into full account the
				opposing considerations of risk and maximization of return.
									(c)Periodic reports
				by Board
									(1)In
				generalThe Board shall make periodic reports concerning the
				status of the investment in the Tier II Investment Fund of amounts credited to
				each participant’s part B totalization account. Each periodic report shall be
				furnished to the participant on at least a semiannual basis on or before the
				60th day following the period for which the report is required.
									(2)Information
				required to be includedThe periodic report shall contain the
				following information for transactions occurring during the period for which
				the report is provided:
										(A)The balance in the
				Tier II Investment Fund credited to the participant’s part B totalization
				account.
										(B)The rate of return
				on such balance for the period covered, set forth separately for each
				management account in the case of an investment in 2 or more management
				accounts during the period.
										(C)The amount of
				authorized contributions made to the Tier II management account and credited to
				the participant’s part B totalization account.
										(D)The name and
				address of the Board.
										(E)Commission fees
				and fees for administrative expenses charged in connection with the investment
				in the Tier II Investment Fund during the period.
										(F)Other information
				which may be required from time to time by the Board.
										The
				language of the report shall be written in a form so as to be understood by the
				average participant.(d)Treatment of
				amounts held in Tier II Investment Fund
									(1)In
				generalSubject to this part, amounts deposited into the Tier II
				Investment Fund which are credited to a participant’s part B totalization
				account shall be treated as property of such participant, held in trust for
				such participant in the Fund.
									(2)Limitations on
				use of funds
										(A)In
				generalSums in the Tier II Investment Fund credited to a
				participants part B totalization account may not be used for, or diverted to,
				purposes other than for the exclusive benefit of the participant or the
				participant’s beneficiaries under this part.
										(B)Assignments and
				alienationSums in the Fund may not be assigned or alienated and
				are not subject to execution, levy, attachment, garnishment, or other legal
				process.
										(e)Lump sum payment
				to estate upon death of participantUpon the death of a
				participant, the amount of any assets in the Tier II Investment Fund credited
				to such participant’s part B totalization account shall be transferred in a
				lump sum, under rules established by the Board—
									(1)in any case in which one or more
				beneficiaries have been designated in advance, in accordance with regulations
				which shall be prescribed by the Board, to such beneficiaries in accordance
				with such designation as provided in such regulations, and
									(2)in the case of any
				amount not distributed as described in paragraph (1), to such individual's
				estate.
									255.Tier III
				investment accounts
								(a)Designation of
				Tier II investment accountsUnder regulations prescribed by the
				Board, a participant, upon the initial attainment of a minimum deposit balance
				in amounts in the Tier II Investment Fund credited to the participant’s part B
				totalization account, as described in section 252(c), may designate to the
				Board, in such form and manner as shall be prescribed in such regulations, a
				Tier III investment account to which deposits with respect to the individual
				are to be made under section 252(c). The individual may designate another Tier
				III investment account in lieu of any account previously designated, in
				accordance with regulations of the Board.
								(b)DefinitionFor
				purposes of this part, the term Tier III investment account means
				a trust created or organized in the United States for the exclusive benefit of
				a participant or his beneficiaries, but only if the written governing
				instrument creating the trust meets the following requirements:
									(1)Restricted
				contributionsNo contribution will be accepted unless it is in
				the form of a deposit to the account pursuant to section 252(c)(1).
									(2)Trustee
				requirementsThe trustee is—
										(A)a bank (as defined
				in section 581 of the Internal Revenue Code of 1986),
										(B)an insured credit
				union (as defined in section 101(6) of the Federal Credit Union Act),
										(C)a corporation
				which, under the laws of the State of its incorporation, is subject to
				supervision and examination by the Commissioner of Banking or other officer of
				such State in charge of the administration of the banking laws of such
				State,
										(D)a regulated
				investment company (as defined in section 851 of the Internal Revenue Code of
				1986) for which an election is in effect under section 851(b)(1) of such Code,
				or
										(E)any other person
				designated by the Board under regulations prescribed under this
				paragraph,
										but only
				if the trustee demonstrates to the satisfaction of the Board that its portfolio
				assets either replicate the assets of a broad-based index of equities or fixed
				income instruments which is approved by the Board or are of a type that the
				Board has determined not to involve high risks for the investor, and that the
				manner in which it will administer the trust will be consistent with the
				requirements of this section.(3)NonforfeitabilityThe
				interest of an individual in the balance of his account is
				nonforfeitable.
									(4)DiversificationThe
				investment options made available to participants by the trustee include
				reasonably diversified options of equities, fixed income instruments, or a
				combination of both.
									(5)Separation of
				assetsThe assets of the trust will not be commingled with other
				property except in a common trust fund or common investment fund.
									(c)Investment
				standardsThe trustee of a Tier III investment account shall
				invest amounts credited to the part B totalization account of a participant
				which are held in such account in accordance with standards which shall be
				prescribed by the Board by regulation. Such standards shall ensure that
				investments made available to participants by the trustee are reasonably
				diversified, that assets held in a Tier III investment account are
				nonforfeitable, and that the trustee complies with applicable fiduciary
				requirements.
								(d)Treatment of
				amounts held in Tier III investment accounts
									(1)In
				generalSubject to this part, amounts deposited into a
				participant’s Tier III investment account are the property of such participant,
				held in trust for such participant by the trustee of such account.
									(2)Assignments and
				alienationSums in, and payments from, the account may not be
				assigned or alienated and are not subject to execution, levy, attachment,
				garnishment, or other legal process.
									(e)Periodic reports
				by account trustee
									(1)In
				generalThe trustee of a participant’s Tier III investment
				account shall, in accordance with regulations of the Board, make periodic
				reports concerning the status of the account which shall meet the requirements
				of this section. Each periodic report shall be furnished to the participant on
				at least a semiannual basis on or before the 60th day following the period for
				which the report is required.
									(2)Information
				required to be includedThe periodic report shall contain the
				following information for transactions occurring during the period for which
				the report is provided:
										(A)The balance in the
				Tier III investment account.
										(B)The rate of return
				for the period covered.
										(C)The amount of
				authorized account contributions.
										(D)The name and
				address of the trustee.
										(E)Commission fees
				and fees for administrative expenses charged in connection with the
				account.
										(F)Other information
				which may be required from time to time by the Board.
										The
				language of the report shall be written in a form so as to be understood by the
				average participant.(3)Reports to
				BoardThe Board may require the periodic report to be filed with
				the Board at such time as the Board may specify in regulations under this
				section, except that at least 1 periodic report filed annually with Board shall
				provide information with respect to the account as of December 31 preceding the
				date of the issuance of the report.
									(4)Failure by
				trustee to make timely periodic reports
										(A)In
				generalThe trustee of a Tier III investment account shall be
				subject to a civil penalty of not to exceed $100 a day from the date of such
				trustee's failure or refusal to furnish the periodic report required to be
				furnished by the trustee under this subsection until the date on which such
				report is furnished.
										(B)Penalties
				assessed by BoardAny civil penalty assessed by this paragraph
				shall be imposed by the Board and collected in a civil action. The Board may
				compromise the amount of any civil penalty imposed by this paragraph. The Board
				may waive the application of this paragraph with respect to any failure if the
				Board determines that such failure is due to reasonable cause and not to
				intentional disregard of rules and regulations.
										(f)Lump sum payment
				to estate upon death of account holderUpon the death of a
				participant who has an amount credited to such participant’s part B
				totalization account invested in a Tier III investment account, such amount
				shall be distributed in a lump sum distribution, under rules established by the
				Board—
									(1)in any case in which one or more
				beneficiaries have been designated in advance, in accordance with regulations
				which shall be prescribed by the Board, to such beneficiaries in accordance
				with such designation as provided in such regulations, and
									(2)in the case of any
				amount not distributed as described in paragraph (1), to the participant’s
				estate.
									256.Retirement
				distributions
								(a)In
				generalExcept as provided in this section, amounts credited to a
				participant’s part B totalization account may be distributed to the participant
				only on and after the participant’s retirement date. Such distribution shall be
				in the form of—
									(1)an individual
				social security annuity meeting the requirements of subsection (c),
									(2)a programmed
				withdrawal meeting the requirements of subsection (d), or
									(3)a combination,
				meeting the requirements of subsection (e), of an individual social security
				annuity (meeting the requirements of subsection (b)) and a lump sum
				distribution.
									Not later
				than the date on which the participant attains age 62, and at any other time
				upon the request of the participant, the Board shall notify the participant of
				the most recent listing of forms of distribution approved under this section
				and the entitlement (if any) of the participant to such a distribution.(b)Retirement
				dateFor purposes of this section, the term retirement
				date, in connection with a participant, means the earlier of—
									(1)any date as of
				which the participant has attained retirement age (as defined in section
				216(l)(1)), or
									(2)the date
				designated for distribution of the balance in the participant’s part B
				totalization account pursuant to section 260.
									(c)Purchase of
				annuities
									(1)In
				general
										(A)Selection of
				annuityOn the participant’s
				retirement date, the participant may purchase an individual social security
				annuity selected from among the annuities approved by the Board under paragraph
				(2).
										(B)Transfer of
				assetsUpon the selection by a participant under subparagraph
				(A), the Board shall provide for the transfer of all assets credited to the
				participant’s part B totalization account and determined under regulations of
				the Board to be available for distribution to purchase the annuity selected by
				the individual.
										(2)Approval of
				individual social security annuities
										(A)Certification of
				issuers
											(i)In
				generalThe Board shall certify issuers eligible to enter into
				annuity contracts with participants under this subsection.
											(ii)ApplicationAny
				issuer that desires to be certified by the Board to issue an individual social
				security annuity shall submit an application to the Board at such time, in such
				manner, and containing such information as the Board may require.
											(iii)Separation
				from other operationsAs a condition of certification under this
				subparagraph, each issuer shall maintain each individual social security
				annuity issued by such issuer separate from all other operations of the
				issuer.
											(iv)Exemption from
				third party claimsEach individual social security annuity shall
				be exempt from any and all third party claims against the issuer.
											(B)Approval of
				individual social security annuities
											(i)In
				generalNo funds may be transferred into an individual social
				security annuity unless the Board has approved an application submitted under
				clause (ii) with respect to the annuity.
											(ii)ApplicationWith
				respect to each individual social security annuity that an issuer certified
				under subparagraph (A)(i) seeks to issue, such issuer shall submit an
				application to the Board at such time, in such manner, and containing such
				information as the Board may require.
											(iii)Qualifications
				for approval
												(I)In
				generalThe Board may not approve an application under clause (i)
				unless the individual social security annuity that is the subject of the
				application meets qualifications which shall be specified in regulations of the
				Board. Such qualifications shall include the safety and soundness of the
				annuity, the experience and record of performance of the issuer issuing the
				annuity, and such other factors as the Board may determine appropriate.
												(II)Cost-of-living
				adjustmentsThe Board may not
				approve an application under clause (i) unless the terms of the annuity include
				procedures providing for adjustments in the amount of the monthly payments in
				the same manner and to the same extent as adjustments are provided for under
				the procedures used to adjust benefit amounts under section 215(i)(2)(A).
				Nothing in this subclause shall be construed to preclude the terms governing
				such an annuity from providing for adjustments in the amount of monthly
				payments resulting in a payment for any month greater than the payment for that
				month that would result from adjustments required under the preceding
				sentence.
												(d)Programmed
				withdrawal
									(1)In
				generalOn the participant’s retirement date, the participant may
				elect distribution under this section of the balance credited to the
				participant’s part B totalization account as provided in this subsection. Such
				distribution shall be in the form of a combination of—
										(A)equal annual or
				more frequent periodic installments of the principal portion of the balance
				over twice his or her life expectancy (subject to adjustments under paragraph
				(2)), and
										(B)any distribution
				of any remaining balance in accordance with this section.
										(2)Cost-of-living
				adjustmentsAny distribution
				under paragraph (1)(A) shall, in accordance with regulations which shall be
				prescribed by the Board, provide for adjustments in the periodic payments in
				the same manner and to the same extent as adjustments are provided for under
				the procedures used to adjust benefit amounts under section 215(i)(2)(A).
				Nothing in this paragraph shall be construed to preclude the terms governing
				such distribution from providing for adjustments in the amount of monthly
				payments resulting in a payment for any month greater than the payment for that
				month that would result from adjustments required under the preceding
				sentence.
									(3)LimitationAny distribution described in paragraph
				(1)(B) shall be limited to the extent necessary to ensure that remaining funds
				credited to the account are sufficient to provide periodic installments under
				paragraph (1) at least, on an annual basis, equal to (determined under
				reasonable actuarial assumptions) 100 percent of the poverty line for an
				individual (determined under the poverty guidelines of the Department of Health
				and Human Services issued under sections 652 and 673(2) of the Omnibus Budget
				Reconciliation Act of 1981).
									(e)Combination of
				lump sum payment and annuityOn the participant’s retirement date, the
				participant may elect distribution under this section of the balance credited
				to the participant’s part B totalization account as provided in this
				subsection. Such distribution shall be in the form of a combination of a lump
				sum payment and an annuity approved under subsection (c). Any such lump sum
				payment shall be limited to the extent necessary to ensure that remaining funds
				credited to the account are sufficient to provide, through the purchase of such
				an annuity, a monthly payment over the life expectancy of the participant
				(determined under reasonable actuarial assumptions) which is at least, on an
				annual basis, equal to 100 percent of the poverty line for an individual
				(determined under the poverty guidelines of the Department of Health and Human
				Services issued under sections 652 and 673(2) of the Omnibus Budget
				Reconciliation Act of 1981).
								(f)Lump sum
				distributions of de minimis amountsIn any case in which, as of
				the date on which the participant attains retirement age (as defined in section
				216(l)(1)), a distribution under this section has not commenced, and the total
				amount of the assets credited to the participant’s part B totalization account
				is less than the minimum deposit balance (as defined in section 252(c)(2)), the
				preceding provisions of this section shall not apply, and such assets shall be
				distributed to the participant in a lump sum upon the request of the
				participant, under rules established by the Board.
								(g)Protection from
				assignment or alienationDistributions under this section may not
				be assigned or alienated and are not subject to execution, levy, attachment,
				garnishment, or other legal process.
								257.Recognition
				bonds
								(a)Certification of
				credited wages and self-employment incomeNot later than July 1
				following the effective date of an election to become a participant filed by an
				individual under section 259, the Commissioner of Social Security shall certify
				to the Secretary of the Treasury whether such individual was, as of immediately
				before such effective date, credited with wages and self-employment income
				under part A.
								(b)Issuance of
				bondImmediately upon receipt of certification under subsection
				(a) that an individual is credited with wages and self-employment income under
				part A, the Secretary of the Treasury shall issue a recognition bond in the
				name of such individual as an obligation of the United States, which shall be
				deposited in the Tier II Investment Fund and held in such Fund for such
				individual together with such individual’s part B totalization account. The
				purposes for which obligations of the United States may be issued under chapter
				31 of title 31, United States Code, are hereby extended to authorize the
				issuance of public debt obligations consisting of recognition bonds issued
				under this paragraph. Each such obligation shall be evidenced by a paper
				instrument issued by the Secretary of the Treasury setting forth the terms
				specified in this section, and stating on its face that the obligation shall be
				incontestable in the hands of the bearer, that the obligation is supported by
				the full faith and credit of the United States, and that the United States is
				pledged to the payment of the obligation, in accordance with the provisions of
				this section.
								(c)Calculation of
				face value
									(1)In
				generalThe face value of a recognition bond issued in the name
				of an individual under this section shall be the actuarial present value of the
				future monthly insurance benefits under part A to which such individual would
				have been entitled, and to which other individuals would have been entitled
				under part A based on such individual’s wages and self-employment income,
				determined under then current law but as if section 215(j) did not apply and
				subject to paragraph (2) of this subsection.
									(2)AssumptionsThe
				actuarial present value determined under paragraph (1) shall be
				determined—
										(A)taking into
				account solely wages and self-employment income credited to such individual as
				of the effective date of the election referred to in subsection (a),
										(B)assuming that such
				individual would become entitled to disability insurance benefits under section
				223 (in lieu of old-age insurance benefits under section 202(a)) on the day
				such individual would attain retirement age (as defined in section 216(l)),
				except that, in computing average indexed monthly earnings under section
				215(b), the number of such individual’s benefit computation years shall be
				determined without regard to any reduction in the number of elapsed years under
				section 215(b)(2)(A), and
										(C)using reasonable
				actuarial assumptions, including reasonable current age-specific and
				gender-specific expected mortality rates.
										(d)RedemptionA
				bond issued in the name of any participant under this section shall be
				redeemable (by the participant or other person bearing the bond after sale or
				resale pursuant to subsection (e)) on or after the date on which such
				participant would attain retirement age (as defined in section 216(l)(1)), for
				the amount of the face value.
								(e)Negotiability and
				crediting of proceeds to part B totalization accountA recognition bond issued in the name of a
				participant under this section shall not be taken into account in determining
				the amount credited to the participant’s part B totalization account. Such bond
				shall be fully tradable on the secondary markets under such procedures as may
				be provided in regulations of the Board, and any amount derived by the
				participant from the sale of such bond shall be deposited in the Tier II
				Investment Fund and shall be included in the total amount credited to such
				participant’s part B totalization account.
								258.Supplemental
				minimum benefit payments
								(a)In
				generalIn any case in which—
									(1)a participant
				attains retirement age (as defined in section 216(l)(1)),
									(2)as of the date
				such participant attains such age, no distribution from amounts credited to the
				participant’s part B totalization account has been made to the participant
				under section 260, and
									(3)as of such date,
				the balance in the participant’s part B totalization account (subject to
				subsection (e)) is less than the minimum annuity amount,
									the Board
				shall promptly notify the participant of the participant’s eligibility for a
				supplemental minimum benefit payment under this section. The participant, upon
				application to the Board filed by the participant on or after such date and in
				such form and manner as shall be prescribed by the Board, shall be entitled to
				a supplemental minimum benefit payment either to the Tier II Investment Fund
				(to the credit of the participant’s part B totalization account) or to the
				participant’s Tier III investment account, as may be specified by the
				participant in such application. Upon receipt of such application, the Board
				shall certify to the Secretary of the Treasury the amount of such payment, and
				such Secretary shall pay the amount of such payment to such Fund or such Tier
				III investment account in accordance with such certification from funds
				otherwise available in the general fund of the Treasury.(b)Amount of
				supplemental minimum benefit paymentThe amount of a supplemental
				minimum benefit payment payable with respect to a participant under subsection
				(a) is, subject to subsection (d), the excess (if any) of—
									(1)the minimum
				annuity amount as of the date described in subsection (a), over
									(2)the amount
				credited to the participant’s part B totalization account, (subject to
				subsection (e)).
									(c)Minimum annuity
				amount
									(1)In
				generalFor purposes of this
				section, the term minimum annuity amount means an amount,
				determined as of the date described in subsection (a), necessary to purchase an
				immediate life annuity which provides for monthly payments which are, on an
				annual basis, at least equal to the applicable percentage of the poverty line
				as of such date for an individual (determined under the poverty guidelines of
				the Department of Health and Human Services issued under sections 652 and
				673(2) of the Omnibus Budget Reconciliation Act of 1981).
									(2)Applicable
				percentageFor purposes of
				paragraph (1), the applicable percentage, in connection a participant, shall be
				the excess of—
										(A)100 percent,
				over
										(B)the product derived
				by multiplying—
											(i)1.0
				percentage point, by
											(ii)the excess (not
				less than zero) of—
												(I)140, over
												(II)the number of
				such participant’s quarters of coverage under part A of this title.
												(3)Immediate life
				annuityFor purposes of paragraph (1), the term immediate
				life annuity means an annuity—
										(A)the annuity
				starting date (as defined in section 72(c)(4) of the Internal Revenue Code of
				1986) of which commences with the first month following the date described in
				subsection (a), and
										(B)which provides for
				a series of substantial equal annual payments over the life expectancy of the
				participant.
										(4)AssumptionsDeterminations
				of the minimum annuity amount under this subsection shall be based on
				reasonable actuarial assumptions which shall be prescribed by the Board
				(including among such assumptions reasonable charges for administrative
				costs).
									(d)Need-based cash
				benefits taken into account
									(1)In
				generalUnder regulations which shall be prescribed by the Board,
				in any case in which a participant is entitled to, or eligible for, need-based
				cash benefits for any month, the supplemental minimum benefit payments
				otherwise payable to such participant for such month, as determined under
				subsection (a), shall be reduced by the total amount of such recognized
				governmental cash benefits for such month.
									(2)Need-based cash
				benefitsFor purposes of paragraph (1), the term need-based
				cash benefit for any month means—
										(A)a supplemental
				security income benefit under title XVI for such month, and
										(B)a monthly cash
				benefit payable to such participant for such month under any other need-based
				assistance program of the United States or of any State (or political
				subdivision thereof, as defined in section 218(b)(2)).
										(3)Conversion to
				monthly benefitsFor purposes of this subsection, any periodic
				benefit which otherwise is described in paragraph (2)(B), but which is paid on
				other than a monthly basis, shall be allocated on a basis equivalent to a
				monthly benefit (as determined by the Board), and such equivalent monthly
				benefit shall constitute a monthly cash benefit for purposes of paragraph
				(2)(B). For purposes of this paragraph, the term periodic benefit
				includes a benefit payable in a lump sum if it is a commutation of, or a
				substitute for, periodic payments.
									(4)Affect on other
				lawsTo the extent that any provision of law of the United States
				or of any State (or political subdivision thereof, as defined in section
				218(b)(2)) providing for need-based cash benefits takes into account
				supplemental minimum benefit payments under this section in determining
				eligibility for such need-based benefits or the amount thereof, this section
				supersedes such provision and such provision shall be null and void as against
				public policy.
									(e)Treatment of
				periodic payments based on noncovered governmental service
									(1)In
				generalIn any case in which a participant is eligible for a
				periodic payment which is based in whole or in part on the participant’s
				earnings for noncovered governmental service, for purposes of subsection
				(b)(2), the amount credited to such participant’s part B totalization account
				shall be deemed to be equal to the amount derived by multiplying—
										(A)the amount
				credited to such participant’s part B totalization account (as determined
				without regard to this subsection), by
										(B)a fraction—
											(i)the
				numerator of which is an amount equal to the individual’s adjusted average
				indexed monthly earnings (as determined under paragraph (3)), and
											(ii)the denominator of
				which is the individual’s average indexed monthly earnings (determined on
				215(b) without regard to paragraph (3)),
											rounded,
				if not a multiple of $0.10, to the next lower multiple of $0.10.(2)Noncovered
				governmental serviceFor purposes of this subsection, the term
				noncovered governmental service means service for the Federal
				Government or for a State (or political subdivision thereof, as defined in
				section 218(b)(2)) which does not constitute employment as
				defined in section 210, except that such term does not include service as a
				member of a uniformed service (as defined in section 210(m)).
									(3)Adjusted average
				indexed monthly earnings
										(A)In
				generalFor purposes of paragraph (1)(B)(i), the adjusted average
				indexed monthly earnings of a participant is the amount of the participant’s
				average indexed monthly earnings (determined under section 215(b)), adjusted by
				treating all noncovered governmental service performed after 1952 on which a
				periodic benefit referred to in paragraph (1) is based as
				employment as defined in section 210 for purposes of this title
				(together with all other service performed by such individual consisting of
				employment as so defined).
										(B)MethodologyFor
				purposes of determining average indexed monthly earnings as described in
				subparagraph (A), the Commissioner of Social Security shall provide by
				regulation for a method for determining the amount of wages derived from
				service performed after 1952 and which is to be treated as
				employment solely for purposes of subparagraph (A). Such method
				shall provide for reliance on employment records which are provided to the
				Commissioner and which constitute a reasonable basis for treatment of service
				as employment for such purposes, together with such other
				information received by the Commissioner as the Commissioner may consider
				appropriate as a reasonable basis for treatment of service as
				employment for such purposes.
										(4)Cooperation by
				CommissionerThe Commissioner of Social Security shall provide to
				the Board such assistance and information as the Board may require for purposes
				of this subsection.
									(f)Married
				couplesIn the case of any 2 participants who are married,
				subsection (a) shall apply with respect to each such participant, upon the
				joint written request of such participants, by totalling the balances in the
				accounts referred to in subsection (a) of both such individuals.
								(g)Protection from
				assignment or alienationAny supplemental minimum benefit payment
				under this section may not be assigned or alienated.
								259.Election for
				participation
								(a)In
				generalAny individual who—
									(1)is born on or
				after January 1, 1953, and before January 1, 1986,
									(2)has not attained
				retirement age (as defined in section 216(l)(1)), and
									(3)has not become
				entitled to old-age insurance benefits under section 202(a),
									may file
				with the Board under this section, in such form and manner as shall be
				prescribed in regulations of the Board, a written form electing the status of
				participant for purposes of this part. On and after the
				effective date of the election, such individual shall be treated as a
				participant under this part with respect to wages received in any calendar year
				beginning on or after such date and self-employment income for any taxable year
				beginning on or after such effective date.(b)Effective date
				of electionAn election under this section shall take effect on
				January 1 of the first calendar year beginning after 60 days after the date of
				the filing of the election in accordance with subsection (a).
								(c)IrrevocabilityAny
				election under this section shall be irrevocable.
								260.Early
				distribution and termination of participation in program
								(a)In
				generalIn any case in which
				the amount credited to a participant’s part B totalization account as of any
				date prior to the date on which the participant attains retirement age (as
				defined in section 216(l)(1)) accrues to a level equal to at least the amount
				necessary to purchase under section 256(c) (as if such date were the
				participant’s retirement date) an immediate life annuity which provides for
				payments which are, on an annual basis, at least equal to 100 percent of the
				poverty line as of such date for an individual (determined under the poverty
				guidelines of the Department of Health and Human Services issued under sections
				652 and 673(2) of the Omnibus Budget Reconciliation Act of 1981), the Board
				shall promptly so inform the participant, and, upon application of the
				participant filed with the Board under this section in accordance with
				regulations of the Board—
									(1)the Board shall, at
				the election of the participant, either—
										(A)commence
				distribution of the total amount credited to such participant’s part B
				totalization account in the form of an annuity purchased under section 256(c),
				or
										(B)provide for
				consolidation of the total amount credited to such account in the Tier II
				Investment Fund and investment of such amount in fixed-income instruments
				meeting the requirements of section 254(c), until distribution of such amount
				is made under subparagraph (A) or section 256, and
										(2)in lieu of the
				transfer, from the Tier I Investment Fund to the Tier II Investment Fund or a
				Tier III investment account, of any remaining amount credited to such
				participant’s part B totalization account after the date of the distribution or
				consolidation under paragraph (1), the Board shall provide for the direct
				payment of such remaining credited amount to the participant.
									(b)Immediate life
				annuityFor purposes of subsection (a), the term immediate
				life annuity means an annuity—
									(1)the annuity
				starting date (as defined in section 72(c)(4) of the Internal Revenue Code of
				1986) of which commences with the first month following the date referred to in
				subsection (a), and
									(2)which provides for
				a series of substantially equal annual payments over the life expectancy of the
				participant.
									(c)Married
				couplesIn the case of any 2 participants who are married,
				subsection (a) shall apply with respect to each such participant, upon the
				joint written request of such participants, by totalling the balances in the
				accounts referred to in subsection (a) of both such individuals.
								(d)Treatment of
				periodic payments based on governmental serviceSection 258(e)
				shall apply for purposes of this section in determining the amount credited to
				a participant’s part B totalization account.
								261.Individual
				Investment Board
								(a)EstablishmentThere
				is established in the executive branch of the Government an Individual
				Investment Board.
								(b)CompositionThe
				Board shall be composed of—
									(1)3 members
				appointed by the President, of whom 1 shall be designated by the President as
				Chairman; and
									(2)2 members
				appointed by the President, of whom—
										(A)1 shall be
				appointed by the President after taking into consideration the recommendation
				made by the Speaker of the House of Representatives in consultation with the
				Minority Leader of the House of Representatives; and
										(B)1 shall be
				appointed by the President after taking into consideration the recommendation
				made by the Majority Leader of the Senate in consultation with the Minority
				Leader of the Senate.
										(c)Advice and
				consentAppointments under subsection (b) shall be made by and
				with the advice and consent of the Senate.
								(d)Membership
				requirementsMembers of the Board shall have substantial
				experience, training, and expertise in the management of financial investments
				and pension benefit plans.
								(e)Length of
				appointments
									(1)TermsA
				member of the Board shall be appointed for a term of 4 years, except that of
				the members first appointed under subsection (b)—
										(A)the Chairman shall
				be appointed for a term of 4 years;
										(B)the members
				appointed under subsection (b)(2) shall be appointed for terms of 3 years;
				and
										(C)the remaining
				members shall be appointed for terms of 2 years.
										(2)Vacancies
										(A)In
				generalA vacancy on the Board shall be filled in the manner in
				which the original appointment was made and shall be subject to any conditions
				that applied with respect to the original appointment.
										(B)Completion of
				termAn individual chosen to fill a vacancy shall be appointed
				for the unexpired term of the member replaced.
										(3)ExpirationThe
				term of any member shall not expire before the date on which the member's
				successor takes office.
									(f)DutiesThe
				Board shall—
									(1)administer the
				program established under this part;
									(2)establish policies
				for the investment and management of the Tier I Investment Fund, the Tier II
				Investment Fund, and Tier III investment accounts, including policies
				applicable to the asset managers with responsibility for managing the
				investment of individual investment account balances, and for the management
				and operation of individual social security annuities purchased with Tier II
				Investment Fund assets, which shall provide for—
										(A)prudent
				investments suitable for accumulating funds for payment of retirement
				income;
										(B)sound management
				practices; and
										(C)low administrative
				costs;
										(3)review the
				performance of investments made for the Tier I Investment Fund and the Tier II
				Investment Fund;
									(4)review the
				management and operation of individual social security annuities purchased with
				Tier II Investment Fund assets;
									(5)review the
				performance of investments made under Tier III investment accounts;
									(6)review and approve
				the budget of the Board; and
									(7)comply with the
				fiduciary requirements of part 4 of subtitle B of title I of the Employee
				Retirement Income Security Act of 1974 (relating to fiduciary responsibility)
				in connection with any exercise of discretion in connection with the assets of
				the Tier I Investment Fund or the Tier II Investment Fund.
									(g)Administrative
				provisions
									(1)In
				generalThe Board may—
										(A)adopt, alter, and
				use a seal;
										(B)except as provided
				in paragraph (4), direct the Executive Director to take such action as the
				Board considers appropriate to carry out the provisions of this part and the
				policies of the Board in accordance with delegations under this part;
										(C)upon the
				concurring votes of 4 members, remove the Executive Director from office for
				good cause shown;
										(D)provide to the
				Executive Director such resources as are necessary to carry out the duties of
				the Executive Director; and
										(E)take such other
				actions as may be necessary to carry out the functions of the Board.
										(2)MeetingsThe
				Board shall meet—
										(A)not less than once
				during each month; and
										(B)at additional times
				at the call of the Chairman.
										(3)Exercise of
				powers
										(A)In
				generalExcept as provided in paragraph (1)(C), the Board shall
				perform the functions and exercise the powers of the Board on a majority vote
				of a quorum of the Board. Three members of the Board shall constitute a quorum
				for the transaction of business.
										(B)VacanciesA
				vacancy on the Board shall not impair the authority of a quorum of the Board to
				perform the functions and exercise the powers of the Board.
										(4)Limitations on
				investmentsThe Board may not direct any person to invest or to
				cause to be invested any sums in the Tier II Investment Fund or any Tier III
				investment account in a specific asset or to dispose of or cause to be disposed
				of any specific asset of such Fund or any such account.
									(h)Compensation
									(1)In
				generalEach member of the Board who is not an officer or
				employee of the Federal Government shall be compensated at the daily rate of
				basic pay for level IV of the Executive Schedule for each day during which such
				member is engaged in performing a function of the Board.
									(2)ExpensesA
				member of the Board shall be paid travel, per diem, and other necessary
				expenses under subchapter I of chapter 57 of title 5, United States Code, while
				traveling away from such member's home or regular place of business in the
				performance of the duties of the Board.
									(3)Source of
				fundsPayments authorized under this subsection shall be paid
				from the Tier I Investment Fund or the Tier II Investment Fund, as determined
				appropriate by the Board.
									(i)Discharge of
				responsibilitiesThe members of the Board shall discharge their
				responsibilities solely in the interest of the participants and their
				beneficiaries under this part.
								(j)Annual
				independent auditThe Board shall annually engage an independent
				qualified public accountant to audit the activities of the Board.
								(k)Submission of
				budget to CongressThe Board shall prepare and submit to the
				President, and, at the same time, to the appropriate committees of Congress, an
				annual budget of the expenses and other items relating to the Board which shall
				be included as a separate item in the budget required to be transmitted to
				Congress under section 1105 of title 31, United States Code.
								(l)Submission of
				legislative recommendationsThe Board may submit to the
				President, and, at the same time, shall submit to each House of Congress, any
				legislative recommendations of the Board relating to any of its functions under
				this part or any other provision of law.
								262.Executive
				Director of the Individual Investment Board
								(a)Appointment of
				Executive DirectorThe Board shall appoint, without regard to the
				provisions of law governing appointments in the competitive service, an
				Executive Director by action agreed to by a majority of the members of the
				Board.
								(b)DutiesThe
				Executive Director shall, as determined appropriate by the Board—
									(1)carry out the
				policies established by the Board;
									(2)invest and manage
				the Tier I Investment Fund and the Tier II Investment Fund in accordance with
				the investment policies and other policies established by the Board;
									(3)administer the
				provisions of this part relating to the Tier I Investment Fund and the Tier II
				Investment Fund; and
									(4)prescribe such
				regulations (other than regulations relating to fiduciary responsibilities) as
				may be necessary for the administration of this part relating to the Tier I
				Investment Fund and the Tier II Investment Fund.
									(c)Administrative
				authorityThe Executive Director may, within the scope of the
				duties of the Executive Director as determined by the Board—
									(1)appoint such
				personnel as may be necessary to carry out the provisions of this part relating
				to the Tier I Investment Fund and the Tier II Investment Fund;
									(2)subject to approval
				by the Board, procure the services of experts and consultants under section
				3109 of title 5, United States Code;
									(3)secure directly
				from an Executive agency, the United States Postal Service, or the Postal Rate
				Commission any information necessary to carry out the provisions of this part
				and the policies of the Board relating to the Tier I Investment Fund and the
				Tier II Investment Fund;
									(4)make such payments
				out of sums in the Tier I Investment Fund and the Tier II Investment Fund as
				the Executive Director determines, in accordance with regulations of the Board,
				are necessary to carry out the provisions of this part and the policies of the
				Board;
									(5)pay the
				compensation, per diem, and travel expenses of individuals appointed under
				paragraphs (1), (2), and (6) from the Tier I Investment Fund or the Tier II
				Investment Fund, in accordance with regulations of the Board;
									(6)accept and use the
				services of individuals employed intermittently in the Government service and
				reimburse such individuals for travel expenses, authorized by section 5703 of
				title 5, United States Code, including per diem as authorized by section 5702
				of such title;
									(7)except as
				otherwise expressly prohibited by law or the policies of the Board, delegate
				any of the Executive Director's functions to such employees under the Board as
				the Executive Director may designate and authorize such successive
				redelegations of such functions to such employees under the Board as the
				Executive Director may consider to be necessary or appropriate; and
									(8)take such other
				actions as are appropriate to carry out the functions of the Executive
				Director.
									.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to wages paid after December 31, 2007, for pay periods ending after such date
			 and self-employment income for taxable years beginning after such date.
			(c)Study regarding
			 treatment of spouses where one spouse is not a participantAs
			 soon as practicable after the date of the enactment of this Act, the Individual
			 Investment Board shall undertake a study of the appropriate treatment of
			 spouses in cases in which both spouses are not participants in the Individual
			 Social Security Investment Program. The Board shall transmit the results of its
			 study to the Committee on Ways and Means of the House of Representatives and
			 the Committee on Finance of the Senate not later than 6 months after the first
			 meeting of the Board. Such results shall include such recommendations for
			 legislative changes as the Board determines appropriate.
			(d)Treatment of
			 noncitizensNothing in the amendments made by this section shall
			 be construed to result in the crediting, for any purpose under part B of title
			 II of the Social Security Act, of any amount based on the wages and
			 self-employment income of any individual who is not a citizen or national of
			 the United States in any case in which such wages and self-employment income
			 would not be credited under part A of such title if section 215(j) of such Act
			 did not apply in the case of such individual.
			3.Tax treatment of
			 Individual Social Security Investment Program
			(a)Taxation with
			 respect to elements of the program
				(1)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by adding at the end the
			 following new part:
					
						IXIndividual Social
				Security Investment Program
							
								Sec. 530A. Individual Social Security
				  Investment Program.
							
							530A.Individual
				Social Security Investment Program
								(a)General
				RuleAny fund created, account established, or annuity under part
				B of title II of the Social Security Act is exempt from taxation under this
				subtitle. Notwithstanding the preceding sentence, any such fund or account is
				subject to the taxes imposed by section 511 (relating to imposition of tax on
				unrelated business income of charitable, etc. organizations).
								(b)Recognition
				bondsGross income shall not include—
									(1)the value of a
				recognition bond issued to a participant under section 257(b) of the Social
				Security Act which is deposited in the Tier II Investment Fund and held for
				such participant under such section,
									(2)proceeds from the sale of a recognition
				bond of a participant under section 257(e) of the Social Security Act which are
				deposited in the Tier II Investment Fund and held for such participant under
				section 257(b) of such Act, and
									(3)proceeds from the
				redemption of a recognition bond of a participant under section 257(d) of the
				Social Security Act deposited in the Tier II Investment Fund to the credit of
				such participant’s part B totalization account under part B of title II of such
				Act.
									For
				purposes of this subsection, the term Tier II Investment Fund has
				the meaning given such term by section 251(6) of the Social Security
				Act.(c)DistributionsA distribution from any fund or account, or
				any annuity payment, under part B of title II of the Social Security Act shall
				not be included in the gross income of the distributee or
				payee.
								.
				(2)Conforming
			 amendmentSection 86(d)(1)(A) of such Code is amended by
			 inserting part A of after under.
				(3)Clerical
			 amendmentThe table of parts for subchapter F of chapter 1 of
			 such Code is amended by adding after the item relating to part VIII the
			 following new item:
					
						
							Part IX. Individual Social Security
				Investment
				Program.
						
						.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2007.
				(b)Exclusion of
			 Individual Investment Program participants from insurance
			 benefitsSection 215 of the Social Security Act (42 U.S.C. 415)
			 is amended by adding at the end the following new subsection:
				
					(j)Exclusion of Individual Investment Program
		  participants(1)Except as provided in
				paragraph (3), a participant (as defined in section 251(1)) in the Individual
				Social Security Investment Program under part B shall not be credited with
				wages or self-employment income under this part for purposes of determining
				benefits under the old-age, survivors, and disability insurance program under
				this part.
						(2)In the case of an individual who
				becomes a participant under part B pursuant to an election filed under section
				259, paragraph (1) shall apply with respect to wages paid in calendar years
				beginning on or after the effective date of the election and with respect to
				self-employment income derived in taxable years ending after such date.
						(3)(A)Paragraph (1) shall not
				apply in connection with the determination of any such participant’s
				entitlement to disability insurance benefits under section 223(a), the
				determination of such participant’s primary insurance amount in connection with
				such entitlement, and the determination during such entitlement of benefits
				based on such participant’s wages and self-employment income.
							(B)In any case in which the first month
				of such participant’s entitlement to old-age insurance benefits under section
				202(a) immediately follows the last month of such participant’s entitlement to
				disability insurance benefits, during such participant’s entitlement to old-age
				insurance benefits, such participant’s primary insurance amount shall not be
				less than the excess of—
								(i)such participant’s primary insurance
				amount, determined as if paragraph (1) did not apply, over
								(ii)the monthly payment which would be
				payable to such participant under a life annuity under section 256(c)
				commencing with such first month of entitlement and providing for a series of
				substantially equal annual payments over the life expectancy of the
				participant.
								(4)Paragraph (1) shall not apply in
				connection with the determination of child’s insurance benefits under section
				202(d) or mother’s or father’s insurance benefits under section 202(g) based on
				such participant’s wages and self-employment
				income.
						.
			4.CPI-indexed
			 benefits for Part A beneficiaries other than
			 disability beneficiaries
			(a)Computation of
			 bend pointsSection 215(a)(1)(B) of the
			 Social Security Act (42 U.S.C.
			 415(a)(1)(B)) is amended—
				(1)by redesignating
			 clause (iii) as clause (vi);
				(2)in
			 clause (ii), by striking For individuals and inserting
			 Subject to clause (iii), for individuals;
				(3)by inserting after
			 clause (ii) the following new clauses:
					
						(iii)For individuals who initially
				become eligible for old-age insurance benefits, or who die (before becoming
				eligible for such benefits), in any calendar year after 2015, each of the
				amounts so established under the preceding provisions of this subparagraph
				shall be equal to the product derived by multiplying such amount (as determined
				before the application of this clause) by the quotient derived by
				dividing—
							(I)the applicable change in the CPI for
				the first of the 2 preceding calendar years, by
							(II)applicable change in the national
				average wage index for the first of the 2 preceding calendar years.
							(iv)For purposes of clause (iii)(I), the
				term applicable change in the CPI for a calendar year means the
				excess of—
							(I)the arithmetical mean of the Consumer
				Price Index for Urban Wage Earners and Clerical Workers (issued by the Bureau
				of Labor Statistics) for the 12 months in such calendar year, over
							(II)the arithmetical mean of such
				Consumer Price Index for the 12 months in calendar year 2014.
							(v)For purposes of clause (iii)(II), the
				term applicable change in the national average wage index for a
				calendar year means the excess of—
							(I)the national average wage index (as
				defined in section 209(k)(1)) for such calendar year, over
							(II)the national average wage index (as
				so defined) for calendar year 2014.
							;
				and
				(4)in clause (vi) (as
			 redesignated), by striking under clause (ii) and inserting
			 under the preceding provisions of this subparagraph.
				(b)Substitution of
			 CPI for national average wage index in computing average indexed monthly
			 earnings
				(1)In
			 generalSection 215(b)(3) of such Act (42 U.S.C. 415(b)(3)) is
			 amended—
					(A)in subparagraph
			 (A)(ii)(I), by striking national average wage index (as defined in
			 section 209(k)(1)) and inserting national average wage index (as
			 defined in section 209(k)(1)) (for determinations of disability insurance
			 benefits and other benefits based on the wages and self-employment income of an
			 individual entitled to disability insurance benefits) or the consumer price
			 index (for determinations of other benefits);
					(B)in subparagraph
			 (A)(ii)(II), by striking national average wage index (as so
			 defined) and inserting national average wage index (as so
			 defined) (for determinations of disability insurance benefits and other
			 benefits based on the wages and self-employment income of an individual
			 entitled to disability insurance benefits) or the consumer price index (for
			 determinations of other benefits);
					(C)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(D)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)For purposes of this paragraph, the
				term consumer price index for a calendar year means the
				arithmetical mean of the Consumer Price Index for Urban Wage Earners and
				Clerical Workers (issued by the Bureau of Labor Statistics) for the 12 months
				in such calendar
				year.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to the average indexed monthly earnings of individuals attaining age
			 62, or dying before attaining such age, on or after January 1, 2015.
				5.Maintenance of
			 adequate balances in the Social Security Trust Funds
			(a)In
			 generalSection 201 of the Social
			 Security Act (42 U.S.C. 401) is amended by adding at the end the
			 following new subsection:
				
					(o)In addition to
				amounts otherwise appropriated under the preceding provisions of this section
				to the Trust Funds established under this section, there is hereby appropriated
				for each fiscal year to each of such Trust Funds, from amounts in the general
				fund of the Treasury not otherwise appropriated, such sums as may be necessary
				from time to time to maintain the balance ratio (as defined in section 709(b))
				of such Trust Fund, for the calendar year commencing during such fiscal year,
				at not less than 100 percent. The sums to be appropriated under the preceding
				sentence shall be determined by the Commissioner of Social Security and
				certified by the Commissioner to each House of the Congress not later than
				October 1 of such fiscal year. In making such determination and certification,
				the Commissioner shall use the intermediate actuarial assumptions used by the
				Board of Trustees of the Trust Funds in its most recent annual report to the
				Congress prepared pursuant to subsection (c)(2). The Commissioner shall also
				transmit a copy of any such certification to the Secretary of the Treasury, and
				upon receipt thereof, such Secretary shall promptly take appropriate actions in
				accordance with the
				certification.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to fiscal years beginning after the date of the enactment of this
			 Act.
			
